DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 1/6/2021 does not comply with the requirements of 37 CFR 1.121(c) because at least claims 1 and 6 include amendments that are of incorrect form, e.g., deleted language without strikethrough (see claim 1, line 21), and underlining of language that had been previously presented (see claim 6, line 3).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Any response to this Office Action must include claim amendments made in proper form.
Claim Objections
Claims 1, 2, 4, and 21 are objected to because of the following informalities:  “have an open” in claim 1, line 22 should be amended to recite –has an open--; “wherein,” in claim 2, line 3 should have the comma deleted; “system and” in claim 4, line 3 should be –system, and--; and “in which said plant frame and grate system is buried in” in claim 21, lines 11-12 should have one instance of “in,” i.e., either “in” from “in which” or “in” from “buried in” deleted, because reciting “in” twice is a redundancy.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 37, it is unclear as to what “from said bottom sides…” in lines 5-6 is modifying.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 9, 14, 18-20, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess, FR 2668029 (English-language translation provided on PTO-892), in view of Han, U.S. Patent Application Publication No. 2011/0167717 A1.
Re Claim 1, Hess discloses a plant frame and grate system, comprising:
An open-bottomed frame (1; see figure 1) comprising four open vertical walls (vertical walls of 1) each having a top side (top sides of 1, forming 5, 6, 7, 8) and a bottom side (bottom sides of 1, forming 11 or 12; see id. and translation at page 3, paragraph 12 to page 4, paragraph 1) and a partially-open top wall (2, 3) having an opening (47), a top side (top sides of 3, 16, 17, 18, 19; see figure 1) and a bottom side (bottom sides of 3, 16, 17, 18, 19; see id.), wherein the vertical walls are arranged so as to create an interior space (see id.) with the partially-open top wall affixed to the top side of one or more of the four vertical walls (see figure 1; translation at page 3, paragraph 12 to page 4, paragraph 2; page 4, paragraph 7 to end of page 4), wherein the interior space contains growing media (soil; see translation at page 1, paragraph 4) see Abstract and translation at page 1, paragraphs 1-7 and page 6, paragraph 2) that is planted within the growing media contained within the interior space and the vegetation is capable of growing out from the interior space through the opening of the partially-open top wall (see figure 1 and translation at page 5, paragraphs 8-9) while roots within the vegetation grow downward beyond the bottom sides of the four vertical walls of the plant frame and grate system (see figure 1 and translation at page 4, paragraph 1 and page 6, paragraph 5);
A grate (61, 62, 63, 64; see figure 1, showing apertures 77) having a top surface and a bottom surface (see id.) or a plate (61, 62, 63, 64 also form a plate; see id.) having a top surface and a bottom surface (see id.); and
A notch (25; see figures 1 and 5) that is a slightly lower level or a recessed surface within the partially-open top wall of the plant frame and grate system (see id., figure 5 showing 25 slightly recessed or at a lower level than the top of the wall 21) that allows the grate or the plate to be set and supported (see figure 5 and translation at page 4, paragraphs 5-6 and page 5, paragraph 7) while maintaining nearly equal elevation of the grate or plate’s top surface and a surface of a top side of the partially-open top wall of the plant frame and grate system (see id.), supporting beams affixed to the interior of the frame or lateral cross members (37, 38, 41, 42; see figure 1 and translation at page 5, paragraphs 7-8);
Wherein the plant frame and grate system is buried in the ground (see translation at page 1, paragraphs 4-6 and 9);
Provided the plant frame and grate system has an open bottom wall or base member. See figure 1.
see translation at page 1, paragraph 4).
Han, similarly directed to a plant frame and grate system, comprising: an open-bottom frame (110, 120; see figures 2 and 6) comprising four open vertical walls (vertical walls of 101, 102; see id.) each having a top side (top surfaces of 101, 102) and a bottom sides (bottom sides of 101, 102; see id.) and a partially-opened top wall (top is covered by 130, the “top wall” formed by some of the panels 131a, 131b, which are each partially open; see figure 4 and paragraph [0044]) having a top side (top sides of 131a, 131b; see figures 1, 4, and 6) and a bottom side (bottom sides of 131a, 131b; see id.), wherein the vertical walls are arranged so as to create an interior space (see id.) with the partially-open top wall adjacent to the top side of one or more of the four vertical walls (see id.), wherein the interior space contains growing media (soil) and vegetation (tree) that is planted in the growing media contained within the interior space and the vegetation is capable of growing out from the interior space through the opening of the partially-open top wall (see figures 1 and 6) while roots within the vegetation grow downward beyond the bottom sides of the four vertical walls of the plants frame and grate system (inherently required by Han, given the shallow depth of the frame and size of the tree; see figure 1); a grate (one of the others of 131a, 131b) having a top surface and bottom surface (see figures 4, 6, and 7) or a plate (the one of the others of 131a, see id.); a notch (formed by 111, 121) that is slightly lower level or a recessed surface (see figure 5A) within the plant frame and grate system that allows for the grate or plate to be set and supported (see id. and figure 6) while maintaining equal elevation of the grate or plate’s top surface and a surface of a top side of the top wall of the plant frame and grate system (see id.), supporting beams affixed to the interior of the frame (111, 121 are supporting beams affixed to the interior of the frame; see figures 5A and 6) or lateral cross members; wherein the plant frame and grate system is buried in the ground (see figures 6 and 8) so that only the top surface of the system is exposed so that the top wall’s surface is ground-level (see id.); provided the plant frame and grate system has an open bottom wall or base member. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess to have equal elevation of the grate or plate’s top surface and a surface of a top side of the partially-open top wall of the plant frame and grate system, wherein the plant frame and grate system is buried in the ground so that only the top surface of the partially-open top wall is exposed so that the partially-open top wall’s surface is ground-level, as taught by Han, in order to ensure no difference in level with the surrounding terrain (see Hess at page 1, paragraph 4).
Re Claim 4, Hess as modified by Han teaches that the growing media is located within the interior space created by the four side walls of the plant frame and grate system (see Hess translation at page 1, paragraph 4 and page 5, last paragraph; Han paragraph [0044]), and the vegetation is planted within the growing media located with the interior space created by the four walls of the plant frame and grate system (see see Hess at figure 1 and translation at page 6, paragraph 4; Han at figures 4 and 6 and paragraph [0044]); wherein when the vegetation is planted within the interior space created by the four side walls of the plant frame and grate system and the grate or plate is installed, the vegetation can grow upward vertically out of the system. See Hess translation at page 5, paragraph 8; Han at figure 1.
Re Claim 6, Hess as modified by Han teaches that the frame is comprised of a rigid and strong material selected from the group consisting of a polymer, a metal, and concrete. See Hess translation at Abstract; Han at paragraph [0026].
Re Claim 9, Hess as modified by Han teaches that the plant frame and grate system is buried adjacent to a pedestrian walking surface or a paved area. See Hess translation at page 1, paragraphs 2-6 and page 4, paragraph 6; Han at paragraphs [0005]-[0007].
Re Claim 14, Hess as modified by Han teaches that the paved area is a road or street. See id.
Re Claim 18, Hess as modified by Han teaches that the grate or the plate is positioned in the notch or upon the supporting beams or lateral cross members. See Hess at figures 1 and 5 and translation at page 5, paragraphs 7-8; Han at figures 5A and 6.
Re Claim 19, Hess as modified by Han teaches that when the grate or the plate is installed in the notch, supporting beams affixed to the interior of the frame or lateral cross members, the top surface of the grate or the top surface of the plate is level with see Hess as modified by Han in the rejection of claim 1 above; see also Han at figures 6 and 8), creating a flat, level surface. See id.
Re Claim 20, Hess as modified by Han teaches a recess (recesses covered by Hess 61, 62, 63, 64; see Hess translation at page 6, paragraphs 3-4) in the partially-open top wall of the plant frame and grate system (see id. and Hess at figure 1), wherein the recess may be fitted with pavers, step stones, gravel or decorative material. See id., noting that “may be fitted” is not a positive recitation, and Hess teaches that the grate or plate “can be placed,” implying that alternative structures may be placed.
Re Claim 37, as best understood (see 112(b) rejection above), Hess as modified by Han teaches that the plant frame and grate system is designed to allow the roots of the vegetation planted within the interior space of the plant frame and grate system and to be re-directed downward and outward (through Hess 12; see Hess at figure 1 and translation at page 3, last paragraph to page 4, paragraph 1 and page 6, paragraph 5) from the bottom sides of the four vertical walls that create the interior space (see id.) of the plant frame and grate system from the bottom sides of the four vertical walls that create the interior space of the plant frame and grate system (see id.) into the ground in which the plant frame and grate system is buried; wherein the roots of the vegetation contained within the interior space of the plant frame and grate system are prevented from growing upwards. See Hess at figure 1, noting that the system would function as “designed.”
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess and Han as applied to claim 1 above, and further in view of Dreyer et al., U.S. Patent No. 5,704,159 (hereinafter Dreyer).
Re Claim 2, Hess as modified by Han teaches that the grate or plate partially exposes (at Hess 77, 65) the interior space of the plant frame and grate system to the atmosphere. See Hess at figure 1 and translation at page 5, paragraph 3 and page 6, paragraph 4. Hess as modified by Han does not teach that the plate or grate is a polymer-based or metal-based fabricated grate or plate.
Dreyer, similarly directed to a plant frame and grate system comprising a frame (see figure 1) and a grate or plate (10), teaches that it is well-known for the grate or plate to be a polymer-based or metal-based fabricated grate or plate. See column 2, lines 55-59.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the grate or plate of Hess as modified by Han to be a polymer-based or metal-based grate or plate, as taught by Dreyer, in order to use conventionally-known materials to provide durability and strength. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 16, Hess as modified by Han and Dreyer teaches that the grate or plate covers the partially-open top wall of the plant frame and grate system. See Hess at figures 1 and 5 and translation at page 5, paragraphs 7-8 and page 6, paragraphs 3-4.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess and Han as applied to claim 9 above, and further in view of Shani et al., U.S. Patent Application Publication No. 2016/0037728 A1 (hereinafter Shani).
Re Claim 21, Hess as modified by Han does not teach a growing media as claimed.
Shani, similarly directed to a plant system, teaches that it is known in the art to have a growing media (see, e.g., Abstract) selected from the group consisting of a discrete (see, e.g., figures 35 and 46) zone of an organic growing material (see paragraphs [0124]-[0125], [0173], and [0301]-[0302]), a discrete zone of an inorganic growing material (see id.), a discrete zone of a mixture of both organic and inorganic growing material (see id.), or any combination thereof, wherein the growing media is engineered and blended in proportions that would provide support for adjoining pavement (Shani provides this function, depending on the composition of the pavement, and also “provide[s] support for adjoining pavement” by further preventing it from moving once installed; see also Hess translation at page 1, paragraphs 5-6 and 9); wherein the growing media stores oxygen (see paragraphs [0116]-[0117] and [0171]) that promotes the growth of the vegetation in the system (oxygen promotes vegetation growth).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess as modified by Han to have the growing media of Shani, in order to enhance the delivery of oxygen and water to the rootball, thus optimizing growth. It is noted that the modification of Hess as modified by Han to have the growing media of Shani would result in the growing media is contained entirely See Hess at figure 1; Han at figure 6. Although Hess as modified by Han and Shani does not expressly teach a discrete layer, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the growing media of Hess as modified by Han and Shani to be a discrete layer, used only near the roots of the plants, where it is beneficial. See Shani at paragraph [0005]. Applicant’s Specification does not disclose any criticality of layers versus a mixture (see Spec. [0058]), reciting them in the alternative.
Re Claim 23, Hess as modified by Han and Shani teaches that the growing media creates a sump (see Shani at paragraphs [0114]-[0115], [0136]-[0137], [0291]-[0292], [0316]-[0317], and [0465]), wherein the sump collects rainwater from the adjacent pedestrian walking surface or paved area or the ground in which the plant frame and grate system is buried (see id.; Hess at page 1, paragraphs 2-6; Han at figure 1 and paragraph [0007]), wherein the collected rainwater irrigates the vegetation planted in the plant frame and grate system. See id.
Claims 28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess and Han as applied to claim 1 above, and further in view of Matz, U.S. Patent No. 6,138,405.
Re Claim 28, as best understood, Hess as modified by Han does not teach accessible electrical outlets or first and second waterproof conduits. Han teaches that decorative and/or aesthetically-pleasing devices (140) may be incorporated into the system and/or onto vegetation planted in the system. See paragraph [0038].
see figures 1, 18, and 18A, column 8, lines 62-65, and column 10, lines 54-65); a first waterproof conduit (30, 80; see figures 8 and 9, column 7, lines 31-32, and column 8, lines 62-65) containing the electrical outlets (see figures 1 and 18A) accessible to a user once the system is installed into the ground (see id. and figures 8 and 9); and a second conduit (212 or 454) that is connected to the first waterproof conduit (see figures 9 and 18A) and that extends out from the system to a remote power source (118, 462; see id. and column 8, lines 62-65); wherein the electrical outlet provides power to the system so that decorative and aesthetically-pleasing devices (90) may be incorporated into the system or onto vegetation planted in the system or incorporated both into the system and on the vegetation. See figures 7 and 8.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess as modified by Han to have an accessible electrical outlet; a first waterproof conduit containing the electrical outlets accessible to a user once the system is buried; and a second conduit that is connected to the first waterproof conduit and that extends out from the system to a remote power source; wherein the electrical outlet provides power to the system so that decorative and aesthetically-pleasing devices may be incorporated into the system or onto vegetation planted in the system or incorporated both into the system and on the vegetation growing through the partially-open top wall, as taught by Matz, in order to provide electrical power to lights for illuminating the system at night-time, so that cars and pedestrians will see the system. Although Hess as modified by Han and Matz does not see also Matz at figures 8 and 9, showing two electrical wires) or backup outlets in the event of failure of one, and to prevent damage to the wires in the second conduit, respectively.
Re Claim 34, Hess as modified by Han and Matz teaches that the electrical outlets provide power to spotlights (Han 140; Matz 90) directed onto the vegetation growing out of the system. See Han at figure 1 and paragraph [0038].
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess, Han, and Matz as applied to claim 28 above, and further in view of Ericksen, U.S. Patent No. 5,245,507.
Re Claim 31, Hess as modified by Han and Matz does not teach a lockbox to prevent unauthorized access to the accessible electrical outlets.
Ericksen, similarly directed to a plant system comprising electrical outlets (30; see figure 3) that provide power to the system for growing plants, teaches that it is well-known in the art to have a lock box to prevent unauthorized access to the accessible electrical outlets. See figure 3 and column 3, lines 55-64, noting that 10 is a lock box that has 39, 40 for receiving a lock.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess as modified by Han and Matz to have a lock box to prevent unauthorized access to the accessible electrical outlets, as taught by Ericksen, in order to prevent unauthorized access to the outlets.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess and Han as applied to claim 4 above, and further in view of Thomas, AU 2008201960 A1 (submitted by Applicant on IDS filed 2/14/2019).
Re Claim 36, Hess as modified by Han does not teach the claim limitations.
Thomas, similarly directed to a plant frame system (see, e.g., figure 3), teaches that it is well-known in the art to have the system comprise tubing or piping (56, 28) embedded into the frame of the system (see id.) and extending outward from the system to a remote water supply (see figure 12 and page 15, lines 23-24 and page 16, lines 7-13); wherein the tubing or piping provides supplemental irrigation to the vegetation planted in the system. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess as modified by Han to have tubing or piping embedded into the frame of the system and extending outward from the system to a remote water supply; wherein the tubing or piping provides supplemental irrigation to the vegetation planted in the system, as taught by Thomas, in order to provide a secondary irrigation source in the event of lack of rain or planting in a more arid climate.
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention as a whole would not have been obvious to a person having ordinary skill in the art. Instead, “[a]t best, the combination of Hess and Han teach a plant frame and grate system[ ] at equal elevation to the ground.” See Rem. 12-13.
see Hess at page 1, paragraph 4). In particular, Hess teaches that the system must not present a danger by a different in level with the surrounding terrain (see id.), and Han teaches a means of achieving the goal of Hess.
Applicant argues that it would be unlikely and unadvised to combine the teachings of Han and Hess, because Han teaches a street tree guard that has a plurality of connecting members allowing ease of installation. See Rem. 12. Hess teaches a concrete ring and metal frame, whereas Han teaches the street tree guard formed of metal or wood.” See id.
Applicant’s argument is not persuasive to demonstrate that the teachings of Hess and Han cannot be combined to teach the features directed to the equal elevation of the grate or plate’s top surface and a surface of a top side of the partially-open top side wall of the system, and the system buried in the ground such that the partially-open top wall’s surface is ground-level. Applicant’s argument that the materials of Han and Hess are different, is not persuasive to show that the references cannot be combined to 
Applicant argues that, regarding Dreyer, the claimed invention is not directed towards a root spacer or device assembled vertically along the axis of the tree’s root system. See Rem. 13-14 (citing Dreyer). Applicant further teaches that Dreyer is irrelevant to the invention, “because it teaches an element that is not present in the Applicant’s claimed invention.” See id.
To the extent that Applicant argues Dreyer is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443 (Fed. Cir. 1992). In this case, Dreyer is at least reasonably pertinent to the problem with which Applicant was concerned, because both are directed to a root-protection device for a tree that is placed in the ground, in order to provide a traffic surface. See Dreyer at 1:4-17; Spec. at, e.g., paragraphs [0002], [0008], [0011], and [0019].
Furthermore, Applicant’s argument that Dreyer allegedly teaches features not required by the claimed invention, is not germane to the rejections above, at least inasmuch as the claims do not preclude the inclusion of those features. Furthermore, Dreyer is cited for specific teachings, and a skilled artisan at the time of Applicant’s 
Applicant argues that Shani does not teach the use of a growing media that is beneficial for a wastewater environment. See Rem. 14-15. Applicant further argues that Shani does not teach how the organic solution could be beneficial for a tree surrounded that is buried in the environment that Applicant’s tree is. See id.
Applicant’s argument, attacking Shani singly for allegedly failing to teach features of the invention, is not persuasive to show that the combination of Hess, Han, and Shani does not teach the claimed features. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the electrical conduit of Matz is not buried, and Match does not “teach how to create a conduit within or attached to a sol[i]d framework.” See Rem. 15-16.
Applicant’s argument that the electrical conduit of Matz is not buried, fails for the same reasons as above, namely that Applicant attacks Matz singly for what the combination of Hess, Han, and Matz teach. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the argument that Matz does not teach how to create a conduit within or attached to a solid framework, is not commensurate with the scope of the claim, which does not require such feature.
Applicant argues that Ericksen in combination with Matz and Hess “do not teach towards [a] ‘lockbox’ from a buried conduit or a power source for a plant frame and grate system.” See Rem. 17.
Applicant’s argument, which does not specifically point to any portions of the prior art references and amounts to a general allegation without distinctly providing any evidence, is not persuasive.
Applicant argues that Thomas “fails to address drainage into a plant frame and grate system,” and that Hess and Han each “fail to address the receival of storm water from the roadways into a storm water drainage system.” See Rem. 17-18.
Applicant’s argument again attacks each of the references singly without regard to the combined teachings of the references as provided above. Accordingly, Applicant’s argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642